              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:08-cr-00103-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                        ORDER
                                 )
LORENZO KENYON MASON,            )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court upon the Defendant’s “Motion under

Section 404 of the First Step Act” [Doc. 60].

      On October 8, 2008, the Defendant was charged in a three-count Bill

of Indictment with being a felon in possession of a firearm, in violation of 18

U.S.C. §922(g)(1) (Count One); possession with intent to distribute cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (Count Two); and possession of a

firearm during and in relation to a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1) (Count Three). [Doc. 1]. The Defendant pled guilty

pursuant to a written plea agreement to the § 924(c) charge contained in

Count Three. [Doc. 11]. At sentencing, the Defendant was sentenced to a

term of 60 months’ imprisonment. [Doc. 19]. The Government appealed,
arguing that the Court should have sentenced the Defendant as a career

offender. [Doc. 22 ]. On appeal, the United States Court of Appeals for the

Fourth Circuit vacated and remanded the case for a new sentencing. [Doc.

28]. On remand, this Court found the Defendant to be a career offender and

sentenced him to a term of 262 months’ imprisonment. [Doc. 35]. The Court

of Appeals dismissed the Defendant’s subsequent appeal. [Doc. 48].

      The Defendant now moves for a reduction of his sentence pursuant to

Section 404 of the First Step Act of 2018. [Doc. 60].

      The First Step Act of 2018, Pub. L. 115-391, was signed into law on

December 21, 2018. Section 404 of the Act gives retroactive effect to the

changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010.

Section 404(a) defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by Section 2

or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372),

that was committed before August 3, 2010.” Sections 2 and 3 of the Fair

Sentencing Act of 2010 increased the quantity of cocaine base required to

trigger the enhanced penalties of 21 U.S.C. § 841 and eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a).




                                      2
      Here, the Defendant pled guilty to and was convicted of the charge of

possession of a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1). The Defendant is not eligible for relief

under Section 404 of the First Step Act because he was not convicted of a

“covered offense” under Section 404(a)’s definition.

      Accordingly, IT IS, THEREFORE, ORDERED that the pro se

Defendant’s “Motion under Section 404 of the First Step Act” [Doc. 60] is

DENIED.

      IT IS SO ORDERED.
                               Signed: March 9, 2020




                                        3
